Citation Nr: 1629133	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  10-19 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Honolulu, Hawaii


THE ISSUES

1. Entitlement to service connection for vitiligo, to include as secondary to service-connected alopecia and pseudofolliculitis.  

2. Entitlement to service connection for an autoimmune syndrome, to include as secondary to service-connected alopecia and pseudofolliculitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from September 1972 to September 1974.  

This matter was originally before the Board of Veteran's Appeals (Board) on appeal from a June 2008 rating decision issued by the RO.  

The Veteran testified before the undersigned in a January 2012 video-conference hearing. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is included in the electronic claims file.

As a matter of clarification with regard to the claim of service connection for vitiligo, the record indicates that the claim was granted by the RO in October 2012.  The Board remanded the claims on appeal in April 2012 for further development of the record. In an October 2012 rating decision, the RO as the Agency of Original Jurisdiction (AOJ) effectively granted service connection for vitiligo and rated the disorder with the Veteran's other service-connected skin disorders (acne keloidalis, scarring alopecia scalp and pseudofolliculitis barbae. The issue was erroneously included with the Board's May 2014 remand. Accordingly, this matter is no longer before the Board. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.



The issue of service connection for an autoimmune syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In an October 2012 rating decision, the AOJ granted service connection for vitiligo.


CONCLUSION OF LAW

There is no question of law or fact involving the claim of entitlement to service connection for vitiligo, to include as secondary to service-connected alopecia and pseudofolliculitis; the appeal is moot. 38 U.S.C.A. § 7105(d)(5)  (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contended that he is entitled to service connection for vitiligo.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

 In this case, the Veteran has been awarded service connection for the vitiligo. Therefore, the Veteran's appeal for entitlement to service connection for vitiligo is moot, as the benefits sought on appeal have already been granted. See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991). Because there remains no case or controversy concerning whether the Veteran is entitled to the benefit sought, as they have been granted, the appeal with respect to the issue is dismissed. 38 U.S.C.A. § 7105(d)(5).


ORDER

The appeal as to the issue of entitlement to service connection for vitiligo is dismissed.


REMAND

The Veteran was provided VA examination to assess his claimed autoimmune syndrome in April 2012; however, additional medical evidence has been added to the electronic claims file subsequently that contradicts the findings and conclusions reached. Accordingly, further medical inquiry is appropriate.   

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed autoimmune syndrome. The claims file should be made available to the examiner for review prior to examination. All indicated tests and studies should be performed and the clinical findings should be reported in detail. 

A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. After reviewing the entire record, the examiner should provide opinion with supporting explanations as to the following: 

A) Does the Veteran have a current autoimmune syndrome?

B) Did any current autoimmune syndrome onset as a result of an in-service incident?

C) Was any current autoimmune syndrome CAUSED OR AGGRAVATED (permanent worsening) by the service-connected skin disorders? 

If aggravation of any current autoimmune syndrome by service-connected skin disorders is shown, the examiner should objectively quantify, to the extent possible, the degree of aggravation beyond the level of impairment had no aggravation occurred. 

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

*Private treatment records dated January, April and November 2006 that document lab findings are negative for suggestion of an autoimmune hepatitis. VBMS Entry January 13, 2009, p. 27, 47, 55/87.

*A March 2008 VA treatment record that reflects a prior medical history of "autoimmune syndrome" and assessment of history of questionable autoimmune syndrome. VBMS Entry February 4, 2011, p. 14-15/47.

*The April 2012 report of VA examination that reflects the physician's opinion that the Veteran does not have an autoimmune syndrome. VBMS Entry April 26, 2012.

*A hepatitis, cirrhosis and other liver conditions disability benefits questionnaire (DBQ) completed by the Veteran's treating physician in July 2015 reflecting a diagnosis of autoimmune hepatitis and primary billary cirrhosis. VBMS Entry July 1, 2015.

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

2. After completing all indicated development, the AOJ should readjudicate claim on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, this case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


